UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-28318 Multimedia Games, Inc. (Exact name of Registrant as specified in its charter) Texas 74-2611034 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 206 Wild Basin Road South, Building B, Fourth Floor Austin, Texas (Address of principal executive offices) (Zip Code) (512) 334-7500 (Registrant’s telephone number, including area code) Registrant’s website: www.multimediagames.com None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes ýNo ¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files):Yes ¨No ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer¨Accelerated Filerý Non-Accelerated Filer¨Smaller Reporting Company¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noý As of May5,2010, there were 27,430,220 shares of the Registrant’s common stock, par value $0.01 per share, outstanding. FORM 10-Q INDEX PART I.FINANCIAL INFORMATION Item 1. Condensed Financial Statements (Unaudited) Consolidated Balance Sheets (As of March31,2010and September30, 2009) 3 Consolidated Statements of Operations (For the three months ended March31,2010 and 2009) 5 Consolidated Statements of Operations (For the six months ended March31,2010 and 2009) 6 Consolidated Statements of Cash Flows (For the six months ended March31,2010 and 2009) 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 35 Item 4. Controls and Procedures 35 PART II.OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 6. Exhibits 51 Signatures 52 Exhibit Index -2- PART I FINANCIAL INFORMATION Item 1. Condensed Financial Statements MULTIMEDIA GAMES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS As of March31,2010 and September30, 2009 (In thousands, except shares) (Unaudited) March31, September30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $3,252 and $3,676, respectively Inventory Deferred contract costs, net Prepaid expenses and other Current portion of notes receivable, net Federal and state income tax receivable Deferred income taxes Total current assets Restricted cash and long-term investments Property and equipment and leased gaming equipment, net Long-term portion of notes receivable, net Intangible assets, net Value added tax receivable Other assets Deferred income taxes Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Current portion of long-term debt $ $ Accounts payable and accrued expenses Deferred revenue Total current liabilities Revolving line of credit — Long-term debt, less current portion Other long-term liabilities Deferred revenue, less current portion Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock: Series A, $0.01 par value, 1,800,000 shares authorized, no shares issued and outstanding — — Series B, $0.01 par value, 200,000 shares authorized, no shares issued and outstanding — — Common stock, $0.01 par value, 75,000,000 shares authorized, 33,332,762 and 33,121,337 shares issued, and 27,429,345 and 27,217,920 shares outstanding, respectively -3- MULTIMEDIA GAMES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS – (Continued) As of March31,2010 and September30, 2009 (In thousands, except shares) (Unaudited) March 31, September30, Additional paid-in capital Treasury stock, 5,903,417 common shares at cost ) ) Retained earnings Accumulated other comprehensive loss, net ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. -4- MULTIMEDIA GAMES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March31,2010 and2009 (In thousands, except per share data) (Unaudited) Three Months Ended March31, REVENUES: Gaming operations $ $ Gaming equipment and system sales Other Total revenues OPERATING COSTS AND EXPENSES: Cost of revenues (1) Selling, general and administrative expenses Write-off, reserve, impairment & settlement charges Amortization and depreciation Total operating costs and expenses Operating loss ) ) OTHER INCOME (EXPENSE): Interest income Interest expense ) ) Loss before income taxes ) ) Income tax (expense) benefit ) Net loss $ ) $ ) Basic and diluted loss per common share $ ) $ ) Shares used in loss per common share: Basic and diluted Cost of revenues exclude depreciation and amortization of gaming equipment, content license rights and other depreciable assets, which are included separately in the amortization and depreciation line item The accompanying notes are an integral part of the condensed consolidated financial statements. -5- MULTIMEDIA GAMES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Six Months Ended March31,2010 and2009 (In thousands, except per share data) (Unaudited) Six Months Ended March31, REVENUES: Gaming operations $ $ Gaming equipment and system sales Other Total revenues OPERATING COSTS AND EXPENSES: Cost of revenues (1) Selling, general and administrative expenses Write-off, reserve, impairment & settlement charges Amortization and depreciation Total operating costs and expenses Operating loss ) ) OTHER INCOME (EXPENSE): Interest income Interest expense ) ) Other income - 74 Loss before income taxes ) ) Income tax (expense) benefit ) Net loss $ ) $ ) Basic and diluted loss per common share $ ) $ ) Shares used in loss per common share: Basic and diluted Cost of revenues exclude depreciation and amortization of gaming equipment, content license rights and other depreciable assets, which are included separately in the amortization and depreciation line item The accompanying notes are an integral part of the condensed consolidated financial statements. -6- MULTIMEDIA GAMES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended March31,2010and 2009 (In thousands) (Unaudited) Six Months Ended March31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to cashprovided by operating activities: Amortization Depreciation Accretion of contract rights Adjustments to long-lived assets ) Deferred income taxes ) Share-based compensation Provision for doubtful accounts Interest income from imputed interest ) ) Changes in operating assets and liabilities: Accounts receivable ) Inventory Deferred contract costs ) Prepaid expenses and other ) Federal and state income tax receivable ) Notes receivable Accounts payable and accrued expenses ) ) Other long-term liabilities 15 ) Deferred revenue NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS USED IN INVESTING ACTIVITIES: Acquisition of property and equipment andleased gaming equipment ) ) Transfer of leased gaming equipment to inventory Acquisition of intangible assets ) ) Advances under development agreements ) ) Repayments under development agreements NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from exercise of stock options, warrants, and related tax benefit 62 Principal payments of long-term debt ) ) Proceeds from revolving lines of credit — Payments on revolving lines of credit ) — NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) EFFECT OF EXCHANGE RATES ON CASH ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL CASH FLOW DATA: Interest paid $ 1, 162 $ Income tax paid (refunded), net $ ) $ NON-CASH TRANSACTIONS: Change in contract rights resulting from imputed interest on development agreement notes receivable $ ) $ ) The accompanying notes are an integral part of the condensed consolidated financial statements. -7- 1.SIGNIFICANT ACCOUNTING POLICIES The accompanying condensed consolidated financial statements should be read in conjunction with Multimedia Games, Inc. (the “Company,” “we,” “us,” or “our”) consolidated financial statements and footnotes contained within the Company’s Annual Report on Form10-K for the year ended September30,2009. The unaudited financial statements included herein as of March 31, 2010, and for each of the three and six month periods ended March 31, 2010 and2009, have been prepared by the Company pursuant to accounting principles generally accepted in the United States, and the rules and regulations of the Securities and Exchange Commission, or SEC. They do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. The information presented reflects all adjustments consisting solely of normal recurring adjustments which are, in the opinion of management, considered necessary to present fairly the financial position, results of operations, and cash flows for the periods. Operating results for the period ended March 31, 2010 are not necessarily indicative of the results which will be realized for the year ending September30,2010. References to specific U.S. GAAP within this report cite topics within the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”). We have evaluated all subsequent events through the date that the condensed consolidated financial statements were issued.The condensed consolidated balance sheet as of September 30, 2009 was derived from the audited consolidated financial statements at that date. Operations – The Company is a supplier of interactive systems, server-based gaming systems, interactive electronic games, player terminals, stand-alone player terminals, video lottery terminals, electronic scratch ticket systems, electronic instant lottery systems, player tracking systems, casino cash management systems, slot accounting systems, slot management systems, unified currencies and electronic and paper bingo systems for Native American tribes, racetrack casino, casino, charity and commercial bingo, sweepstakes, lottery and video lottery markets and the Company provides support and services and operations support for its customers and products. The Company designs and develops networks, software and content that provide its customers with, among other things, comprehensive gaming systems, some of which are delivered through a telecommunications network that links its player terminals with one another, both within and among gaming facilities. The Company’s ongoing development and marketing efforts focus on ClassII and ClassIII gaming systems and products for use by Native American tribes; video lottery terminals, video lottery systems, stand-alone player terminals, electronic instant scratch systems and other products for domestic and international lotteries; products for domestic and international charity and commercial bingo markets; and promotional, sweepstakes and amusement with prize systems. The Company’s gaming systems are typically provided to customers under revenue-sharing arrangements, except for video lottery terminals in the ClassIII market in Washington State, which are typically sold for an up-front purchase price. The Company has undertaken a concerted effort to generate additional revenue through the sale of ClassII and ClassIII gaming systems and products. The Company offers content for its gaming systems that has been designed and developed by the Company, as well as game themes the Company has licensed from others. The Company currently operates in one business segment. Consolidation Principles – The Company’s financial statements include the accounts of Multimedia Games, Inc. and its wholly-owned subsidiaries: MegaBingo, Inc., MGAM Systems, Inc., Innovative Sweepstakes Systems, Inc., MGAM Services,LLC, MGAM Systems International,Inc., MegaBingo International,LLC, Multimedia Games de Mexico1,S. deR.L. deC.V., and Servicios deWild BasinS. deR.L. deC.V. Intercompany balances and transactions have been eliminated. Accounting Estimates – The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Examples include share-based compensation, provisions for doubtful accounts, recoverability of notes and value added tax receivables, contract losses, estimated useful lives of property and equipment and intangible assets, impairment of property and equipment and intangible assets, valuation of deferred income taxes, and the provision for and disclosure of litigation and loss contingencies. Actual results may differ materially from these estimates in the future. -8- Reclassification – Reclassifications were made to the prior-period financial statements to conform to the current period presentation.Specifically, the depiction of revenue was changed to more closely reflect the manner in which Company management analyzes the performance of the business and charges for write-offs, reserves, impairments and settlements are separately depicted on the condensed consolidated statement of operations.In addition, value added tax receivable from the Mexican government was reclassed from other assets (non-current) to a separate line item on the face of the balance sheet.These reclassifications did not have an impact on the Company’s previously reported results of operations or loss per share amounts.Additionally, these reclassifications did not impact compliance with any applicable debt covenants in the Company’s credit agreement. Revenue Recognition – In accordance with the provision of ASC Topic 605, “Revenue Recognition”, the Company recognizes revenue when all of the following have been satisfied: § Persuasive evidence of an arrangement exists; § Delivery has occurred; § Price to the buyer is fixed or determinable; and § Collectibility is probable. Revenue – The Company derives revenue from the following sources: § Gaming Operations – Participation revenue generated from the Company’s games placed under the Oklahoma Compact, Native American Class II products, charity bingo and other bingo products, lottery systems and Class III back office systems § Gaming equipment and systems sales – Direct sales of player terminals, licenses and back office systems § Other – Maintenance and service arrangements and other The majority of the Company’s gaming revenue is generated under lease participation arrangements when the Company provides its customers with player terminals, player terminal-content licenses and back-office equipment, collectively referred to as gaming equipment. Under these arrangements, the Company retains ownership of the gaming equipment installed at customer facilities, and the Company receives revenue based on a percentage of the net win per day generated by the gaming equipment. Revenue from lease participation arrangements are considered both realizable and earned at the end of each gaming day. Gaming revenue generated by player terminals deployed at sites under development agreements is reduced by the accretion of contract rights from those development agreements. Contract rights are amounts allocated to intangible assets for dedicated floor space resulting from development agreements, described under “Development Agreements.” The related amortization expense, or accretion of contract rights, is netted against its respective revenue category in the condensed consolidated statements of operations. The Company also generates gaming revenues from back-office fees with certain customers. Back-office fees cover the service and maintenance costs for back-office servers installed in each gaming facility to run its gaming equipment, as well as the cost of related software updates. Back-office fees are considered both realizable and earned at the end of each gaming day. Gaming Equipment and System Sales – The Company sells gaming equipment and gaming systems under independent sales contracts through normal credit terms or may grant extended credit terms under contracts secured by the related equipment, with interest recognized at market rates. For sales arrangements with multiple deliverables, the Company applies the guidance from ASC Topic 985, “Software” and ASC Topic 605, “Revenue Recognition.”Deliverables are divided into separate units of accounting if: (i)each item has value to the customer on a stand-alone basis; (ii)there is objective and reliable evidence of the fair value of the undelivered items; and (iii)delivery of the undelivered item is considered probable and substantially in the Company’s control. The majority of the Company’s multiple element sales contracts are for some combination of gaming equipment, player terminals, content, system software, license fees and maintenance. For multiple element contracts considered a single unit of accounting, the Company recognizes revenues based on the method appropriate for the last delivered item. The Company allocates revenue to each accounting unit based upon its fair value as determined by Vendor Specific Objective Evidence, or VSOE. VSOE of fair value for all elements of an arrangement is based upon the normal pricing and discounting practices for those products and services when sold individually. The Company recognizes revenue when the product is physically delivered to a customer controlled location or over the period in which the service is performed and defers revenue for any undelivered elements. -9- § In those situations where each element is not essential to the function of the other, the “multiple deliverables” are bifurcated into accounting units based on their relative fair market value against the total contract value and revenue recognition on those deliverables is recorded when all requirements of revenue recognition have been met. § If any element is determined to be essential to the function of the other, revenues are generally recognized over the term of the services that are rendered. In those situations where VSOE does not exist for any undelivered elements of a multiple element arrangement, the aggregate value of the arrangement, including the value of products and services delivered or performed, is initially deferred until all hardware and software is delivered, and then the entire amount of the arrangement is recognized ratably over the period of the last deliverable, generally the service period of the contract. Depending upon the elements and the terms of the arrangement, the Company recognizes certain revenues under the residual method. Under the residual method, revenue is recognized whenVSOE of fair value exists for all of the undelivered elements in the arrangement, but does not exist for one or more of the delivered elements in the arrangement. Under the residual method, the Company defers the fair value of undelivered elements, and the remainder of the arrangement fee is then allocated to the delivered elements and is recognized as revenue, assuming the other revenue recognition criteria are met. Costs and Billings on Uncompleted Contract – During fiscal2008, the Company entered into a fixed-price contract with a customer, pursuant to which it will deliver an electronic bingo system. Revenues from this fixed-price contract will be recognized on the completed-contract method in accordance with ASC Subtopic 605-35, “Construction-Type and Production-Type Contracts.”In the event that the Company expected a loss on a contract accounted for under Subtopic 605-35, the Company would record the entire estimated loss in the quarter in which it was determined that a loss was expected. At March 31, 2010, no loss provision related to this contract has been recorded. The Company will determine substantial completion for revenue recognition of this contract when all deliverables under the contract have been provided to the customer and the customer has approved the deliverables or the specified time allotted for testing has expired, 30 days after delivery. Contract costs include all direct material and labor costs, and those indirect costs related to contract performance, such as indirect labor, supplies and tools. General and administrative costs are charged to expense as incurred. Costs in excess of amounts billed are classified as current assets under “Deferred contract costs, net.” At March 31, 2010 and September 30, 2009, the following amounts were recorded in the Company’s condensed consolidated balance sheet: March 31, 2010 September 30, 2009 (in thousands) Costs incurred on uncompleted contracts $ $ Billings on uncompleted contracts ) ) Deferred contract costs, net $ $ Cash and Cash Equivalents – The Company considers all highly liquid investments (i.e., investments which, when purchased, have original maturities of three months or less) to be cash equivalents. Restricted Cash and Long-Term Investments – Restricted cash and long-term investments at March 31, 2010 and September 30, 2009, amounted to $737,000 and $804,000, respectively, representing the fair value of investments held by the Company’s prize fulfillment firm related to outstanding MegaBingo® jackpot prizes. Allowance for Doubtful Accounts – The Company maintains an allowance for doubtful accounts related to its accounts receivable and notes receivable that have been deemed to have a high risk of uncollectibility. Management reviews its accounts receivable and notes receivable on a quarterly basis to determine if any receivables will potentially be uncollectible. Management analyzes historical collection trends and changes in its customer payment patterns, customer concentration, and creditworthiness when evaluating the adequacy of its allowance for doubtful accounts. In its overall allowance for doubtful accounts, the Company includes any receivable balances where uncertainty exists as to whether the account balance has become uncollectible. Based on the information available, management believes the allowance for doubtful accounts is adequate; however, actual write-offs might exceed the recorded allowance. Inventory – The Company’s inventory consists primarily of completed player terminals, related component parts and back-office computer equipment expected to be sold over the next twelvemonths. Inventories are stated at average costs, which approximate the lower of cost (first in, first out) or market. -10- Property and Equipment and Leased Gaming Equipment – Property and equipment and leased gaming equipment are stated at cost. The cost of property and equipment and leased gaming equipment is depreciated over their estimated useful lives, generally using the straight-line method for financial reporting, and regulatory acceptable methods for income tax reporting purposes. Player terminals and related components and equipment are included in the Company’s rental pool.The rental pool can be further delineated as “rental pool – deployed”, which consists of assets deployed at customer sites under participation agreements, and “rental pool – undeployed”, which consists of assets with the Company that are available for customer use. Rental pool – undeployed consists of both new units awaiting deployment to a customer site and previously deployed units currently back with the Company to be refurbished awaiting re-deployment.Routine maintenance of property and equipment and leased gaming equipment is expensed in the period incurred, while major component upgrades are capitalized and depreciated over the estimated remaining useful life of the component. Sales and retirements of depreciable property are recorded by removing the related cost and accumulated depreciation from the accounts. Gains or losses on sales and retirements of property are reflected in the Company’s results of operations. Management reviews long-lived asset classes for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to its fair value, which considers the future undiscounted cash flows expected to be generated by the asset. If such assets are considered to be impaired, the impairment recognized is measured by the amount by which the carrying amount of the assets exceeds their fair value. Assets to be disposed of are reported at the lower of the carrying amount or the fair value less costs of disposal. Deferred Revenue – Deferred revenue represents amounts from the sale of gaming equipment and systems that have been billed, or for which notes receivable have been executed, but which transaction has not met the Company’s revenue recognition criteria. The cost of the related gaming equipment and systems has been offset against deferred revenue. Amounts are classified between current and long-term liabilities, based upon the expected period in which the revenue will be recognized. Other Long-Term Liabilities – Other long-term liabilities at March 31, 2010 include investments held at fair value by the Company’s prize-fulfillment firm related to outstanding MegaBingo jackpot-prize-winner annuities.These annuities were $737,000 and $800,000 as of March 31, 2010 and September 30, 2009, respectively. Fair Value of Financial Instruments – The carrying value of financial instruments reported in the accompanying condensed consolidated balance sheets for cash, accounts receivable, current portion of notes receivable, accounts payable, and accrued expenses payable and other liabilities, approximate fair value due to the immediate or short-term nature or maturity of these financial instruments. The carrying amount for our credit facility approximates fair value due to the fact that the underlying instrument includes provisions to adjust interest rates to approximate fair value. Segment and Related Information – Although the Company has a number of operating divisions the company reports as one segment, as these divisions meet the criteria for aggregation as permitted by ASC Topic 280, “Segment Reporting.”ASC 280-10-50-11, “Aggregation Criteria”, allows for the aggregation of operating segments if the segments have similar economic characteristics and if the segments are similar in each of the following areas: 1. The nature of the products and services 2. The nature of the production processes 3. The type or class of customer for their products and services 4. The methods used to distribute their products or provide their services 5. The nature of the regulatory environment, if applicable. The Company is engaged in the business of designing, manufacturing and distributing gaming machines, video lottery terminals and associated systems and equipment, as well as the maintenance of these machines and equipment.Our production process is essentially the same for the entire Company and is performed via outsourced manufacturing partners, as well as in house manufacturing performed primarily at our warehouse and assembly facility in Austin, Texas.Our customers consist of entities in the business of operating gaming, bingo or lottery facilities, and include Native American Tribes, charity bingo operators and commercial entities licensed to conduct such business in their jurisdictions.The distribution of our products is consistent across the entire Company and is performed via an internal fleet of vehicles, as well as third party transportation companies.The regulatory environment is similar in every jurisdiction in that gaming is regulated and our games must meet the regulatory requirements established.In addition, the economic characteristics of each customer arrangement are similar in that we obtain revenue via a revenue share arrangement or direct sale of product or service, depending on the customer’s need.These sources of revenue are consistent with respect to both product line and geographic area. -11- In addition, discrete financial information, such as costs and expenses, operating income, net income and EBITDA, are not captured or analyzed by product line or geographic area.Our “Chief Operating Decision Maker” analyzes our product performance based on average daily play on a game level basis, which is consistent across all product lines and geographic areas.This average daily performance data along with customer needs are the key drivers for assessing how the Company allocates resources and assesses operating performance of the Company. Costs of Computer Software –Software development costs have been accounted for in accordance with ASC Topic 985, “Software.”Under ASC Topic 985, capitalization of software development costs begins upon the establishment of technological feasibility and prior to the availability of the product for general release to customers. The Company capitalized software development costs of approximately $965,000and $477,000 during the three month periods ended March 31, 2010 and 2009, respectively, and $1.7 million and $1.1 million for the six month periods ended March 31, 2010 and 2009, respectively. Software development costs primarily consist of personnel costs. The Company began to amortize capitalized costs when a product is available for general release to customers. Amortization expense is determined on a product-by-product basis at a rate not less than straight-line basis over the product’s remaining estimated economic life, not to exceed five years. Amortization of software development costs is included in amortization and depreciation in the accompanying condensed consolidated statements of operations. Income Taxes – The Company accounts for income taxes using the asset and liability method and applies the provisions of ASC Topic 740, “Income Taxes”. Under ASC Topic 740, deferred tax liabilities or assets arise from differences between the tax basis of liabilities or assets and their bases for financial reporting, and are subject to tests of recoverability in the case of deferred tax assets. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance is provided for deferred tax assets to the extent realization is not judged to be more likely than not.Additionally, in accordance with ASC Topic 740, we are required to determine whether it is more likely than not (a likelihood of more than 50percent) that a tax position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position in order to record any financial statement benefit. If that step is satisfied, then we must measure the tax position to determine the amount of benefit to recognize in the financial statements. The tax position is measured at the largest amount of benefit that is greater than 50percent likely of being realized upon ultimate settlement. Treasury Stock – The Company utilizes the cost method for accounting for its treasury stock acquisitions and dispositions. Share-Based Compensation – The Company accounts for share-based compensation under the provisions of ASC Topic 718, “Compensation – Stock Compensation.” Among other items, ASC Topic 718 requires the Company to recognize in the financial statements, the cost of employee services received in exchange for awards of equity instruments, based on the grant date fair value of those awards. To measure the fair value of stock options granted to employees, the Company currently utilizes the Black-Scholes-Merton option-pricing model. The Company applied the “modified prospective” method, under which compensation cost is recognized in the financial statements beginning with the adoption date for all share-based payments granted after that date, and for all unvested awards granted prior to the adoption date.Expense is recognized over the required service period, which is generally the vesting period of the options. The Black-Scholes-Merton model incorporates various assumptions, including expected volatility, expected life, and risk-free interest rates. The expected volatility is based on the historical volatility of the Company’s common stock over the most recent period commensurate with the estimated expected life of the Company’s stock options, adjusted for the impact of unusual fluctuations not reasonably expected to recur. The expected life of an award is based on historical experience and on the terms and conditions of the stock awards granted to employees. There were 24,500option grants issued to employees during the three months ended March 31, 2010 at an average fair value per share price of $4.43. Total pretax share-based compensation for the three and six month periods ended March 31, 2010 were$598,000 and $1.2 million, respectively; and $470,000 and $1.1 million, respectively, for the three and six month periods ended March 31, 2009.The Company did not recognize an income tax benefit for stock-based compensation arrangements in the three or six month periods ended March 31, 2010.The total income tax benefit recognized in the statement of operations for share-based compensation arrangements was$152,000 and $295,000 for the three and six month periods ended March 31, 2009. As of March 31, 2010, $5.4million of unamortized stock compensation expense, including estimated forfeitures, remained, which will be recognized over the vesting periods of the various option grants. Foreign Currency Translation. The Company accounts for currency translation in accordance with ASC Topic 830. “Foreign Currency Matters.”Balance sheet accounts are translated at the exchange rate in effect at each balance sheet date. Income statement accounts are translated at the average rate of exchange prevailing during the period. Translation adjustments resulting from this process are charged or credited to other comprehensive income (loss) a component of shareholder equity, in accordance with ASC Topic 220, “Comprehensive Income.” Transactional currency gains and losses arising from transactions in currencies other than the Company’s local functional currency are included in the condensed consolidated statement of operations in accordance with ASC Topic 830. -12- Comprehensive Income(Loss). Comprehensive loss consists of the following: Three months endedMarch 31, Six months ended March 31, (in thousands) (in thousands) Net loss $ ) $ ) $ ) $ ) Foreign currency translation adjustment ) ) Comprehensive loss $ ) $ ) $ ) $ ) Recent Accounting Pronouncements Issued. In June 2009, the FASB issued Statement of Financial Accounting Standards No. 168, “The FASB Accounting Standards Codification and Hierarchy of Generally Accepted Accounting Principles.” FASB Accounting Standards Codification (ASC) has become the source of authoritative generally accepted accounting principles GAAP recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants.On the effective date of this statement, the codification will supersede all then-existing non-SEC accounting and reporting standards; and all non-grandfathered, non-SEC accounting literature not included in the codification will be superseded and deemed non-authoritative.The new codification standards have been adopted by the Company in its annual report on Form 10-K as of September 30, 2009.Reference to the new ASC topic, subtopic, or section has been provided in place of historical accounting literature. The adoption of codification standards did not impact our consolidated financial position, results of operation or cash flows. In October 2009, FASB issued ASU No. 2009-13, “Revenue Recognition(Topic 605), Multiple-Deliverable Revenue Arrangements” and ASU No. 2009-14, “Software(Topic 985), Certain Revenue Arrangements that Include Software Elements,” both consensus of the FASB Emerging Issues Task Force.ASU No. 2009-13 establishes the accounting and reporting guidance for arrangements under which the vendor will perform multiple revenue-generating activities; specifically, how to separate deliverables and how to measure and allocate arrangement consideration to one or more units of accounting.ASU No. 2009-14 affects vendors that sell or lease tangible products in an arrangement that contains software that is more than incidental to the tangible product as a whole and clarifying what guidance should be used in allocating and measuring revenue.Upon adoption of these standards, a company can recognize revenue on delivered elements within a multiple elements arrangement based upon estimated selling prices, which is a departure from previous guidance. These standards are required to be implemented by October 1, 2010, but we are currently evaluating the impact of implementation, as early adoption is permitted. 2.DEVELOPMENT AGREEMENTS The Company enters into development agreements, including placement fees, to provide financing for new gaming facilities or for the expansion of existing facilities. In return, the facility dedicates a percentage of its floor space to placement of the Company’s player terminals, and the Company receives a fixed percentage of those player terminals’ win per unit over the term of the agreement. The agreements typically provide for some or all of the advances to be repaid by the customer to the Company. Amounts advanced in excess of those to be reimbursed by the customer are allocated to intangible assets and are generally amortized over the life of the contract, which is recorded as a reduction of revenue generated from the gaming facility. Certain of the agreements contain player terminal performance standards that could allow the facility to reduce a portion of the Company’s floor space. In the past and in the future, the Company may by mutual agreement and for consideration, amend these contracts to reduce its floor space at the facilities. Any proceeds received for the reduction of floor space is first applied as a recovery against the intangible asset or property and development for that particular development agreement, if any. Management reviews intangible assets related to development agreements for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. There were no events or changes in circumstances during the three and six month periods ended March 31, 2010, which would require an impairment charge to the carrying value of intangible assets recorded in connection with development agreements.See Notes 6 “Notes Receivable” and Note 10 “Write-off, reserve, impairment and settlement charges” for further discussion of reserves recorded on notes receivable from development agreements. -13- During the six month periods ended March 31, 2010, the Company advanced under development agreements $2.0 million compared to $1.3 for the same period of 2009.The following net amounts related to advances made under development agreements and were recorded in the following balance sheet captions: March 31, September30, Included in: (In thousands) Notes receivable, net $ $ Intangible assets – contract rights, net of accumulated amortization $ $ 3.INVENTORY Inventory consisted of the following (in thousands): March 31, September 30, Raw materials and component parts $ $ Work in progress Finished goods Total Inventory $ $ Included in inventory as of March 31, 2010 and September 30, 2009, were reserves of approximately $573,000 and $931,000 for slow-moving or obsolete inventory and to reduce the carrying value of inventory to the lower of cost or market. 4.PROPERTY AND EQUIPMENT AND LEASED GAMING EQUIPMENT The Company’s property and equipment and leased gaming equipment consisted of the following (in thousands): March 31, 2010 September 30, 2009 Cost Accum. Depr. Net Book Value Cost Accum. Depr. Net Book Value Rental pool – deployed $ Rental pool – undeployed (1) Machinery and equipment Computer software Vehicles Other Total property and equipment and leased gaming equipment $ (1) Gaming equipment and third-party gaming content licenses begin depreciating when they are available for customer use. Property and equipment and leased gaming equipment is depreciated as follows: Rental pool – deployed and undeployed – 1.5 to 3 years; Machinery and equipment – 5 to 7 years; Computer software – 3 to 5 years; Vehicles – 3 to 10 years and Other – 3 to 7 years. In accordance with ASC Topic 360, “Property, Plant, and Equipment,” the Company (i)recognizes an impairment loss only if the carrying amount of a long-lived asset is not recoverable from its undiscounted cash flows; and (ii)measures an impairment loss as the difference between the carrying amount and fair value of the asset. During the three and six month periods ended March 31, 2010, in the ordinary course of business activities or upon reviewing the account balances, the Company disposed, wrote off or sold $1.3 million and $1.6 million, respectively of third-party gaming content licenses, Native American tribal gaming facilities and portable buildings, vehicles, deployed gaming equipment, or other equipment. In the same period ended March 31, 2009, the Company disposed, wrote off or sold$39,000 and $77,000, respectively. The rental pool includes leased gaming equipment placed under participation arrangements that are either at customer facilities(rental pool – deployed) or warehoused by the Company for future deployment (rental pool – undeployed). -14- 5.INTANGIBLE ASSETS The Company’s intangible assets consisted of the following: March 31, September 30, Estimated Useful Lives (In thousands) Contract rights $ $ 4-7 years Internally-developed gaming software 1-5 years Patents and trademarks 1-5 years Other 3-5 years Total intangible assets Less accumulated amortization – all other ) ) Total intangible assets, net $ $ Contract rights are amounts allocated to intangible assets for dedicated floor space resulting from development agreements or placement fees. The related amortization expense, or accretion of contract rights, is netted against its respective revenue category in the accompanying condensed consolidated statements of operations. Internally developed gaming software is accounted for under the provisions of ASC Topic 985 “Software” and is stated at cost, which is amortized over the estimated useful life of the software, generally using the straight-line method. The Company amortizes internally-developed games over a twelvemonth period, gaming engines over an eighteenmonth period, gaming systems over a three-year period and its central management systems over a five-year period. Software development costs are capitalized once technological feasibility has been established, and are amortized when the software is placed into service. Any subsequent software maintenance costs, such as bug fixes and subsequent testing, are expensed as incurred. Discontinued software development costs are expensed when the determination to discontinue is made. For the three and six month periods ended March31,2010, amortization expense related to internally-developed gaming software was $612,000 and $1.2 million, respectively; $1.0 million and $2.2million, respectively, for the three and six month periods ended March31,2009. During the three and six month periods ended March31,2010, the Company wrote off $20,000 and $191,000, respectively, related to internally-developed gaming software and patents and trademarks, compared to write-offs of$420,000 and $455,000 in the same periods ended March31,2009. Management reviews intangible assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. 6.NOTES RECEIVABLE The Company’s notes receivable consisted of the following: March 31, September30, (In thousands) Notes receivable from development agreements $ $ Less imputed interest discount reclassed to contract rights ) ) Less N/R Allowance ) — Notes receivable from equipment sales and other Notes receivable, net Less current portion ) ) Notes receivable – non-current $ $ Notes receivable from development agreements are generated from reimbursable amounts advanced under development agreements.As of March 31, 2010, the Company reserved for a note receivable outstanding with an Alabama customer in the amount of $2.7 million.On April 27, 2010 this customer indicated to the Company that under current conditions its facility will remain closed and consequently has doubts as to their ability, in the short term, to make scheduled payments pursuant to the terms of its development agreement, which led the Company to conclude that collectability of the note receivable was not likely. -15- Notes receivable from equipment sales consisted of financial instruments issued by customers for the purchase of player terminals and licenses, and bore interest at5.25% as of March 31, 2010. All of the Company’s notes receivable from equipment sales are collateralized by the related equipment sold, although the value of such equipment, if repossessed, may be less than the note receivable outstanding. 7.VALUE ADDED TAX RECEIVABLE The value added tax (VAT) receivable is a receivable from the Mexican taxing authority primarily related to a value added tax levied on product shipments originating outside of Mexico.At March 31, 2010 and September30,2009, the Company’s VAT receivable was $8.5 million and $7.5 million, respectively.The majority of the VAT receivable relates to shipments that occurred from 2006 through 2008.These balances remain uncollected as of March 31, 2010 and are currently under audit by the Mexican taxing authority.The carrying value of the receivable may be adversely impacted by the outcome of these audits.These audits are expected to conclude during the Company’s Fiscal 2010 year. 8.ACCOUNTS PAYABLE AND ACCRUED EXPENSES At March 31, 2010 and September30,2009, the Company’s accounts payable and accrued expenses consisted of the following: March 31, September 30, (In thousands) Trade accounts payable $ $ Accued expenses Accrued bonus and salaries Other Accounts payable and accrued expenses $ $ 9.CREDIT AGREEMENT, LONG-TERM DEBT AND CAPITAL LEASES The Company’s Credit Agreement, long-term debt and capital leases consisted of the following: March 31, September30, (In thousands) Long-term revolving lines of credit $ — $ Term loan facility $ $ Less current portion ) ) Long-term debt, less current portion $ $ Total indebtedness under Credit Agreement $ $ Credit Agreement. On April27,2007, the Company entered into a credit agreement with Comerica Bank, the Credit Agreement, to provide the Company a $150million credit facility which replaced its previous credit facility in its entirety. On October26,2007, the Company amended the Credit Agreement, and transferreda portion of the revolving credit commitment to a fully funded term loan. The term loan is amortized at an annual amount of 1%per year, payable in equal quarterly installments beginning January1,2008, with the remaining amount due on the maturity date. The Company entered into a second amendment to the Credit Agreement on December20,2007. The second amendment (i)extended the hedging arrangement date related to a portion of the term loan to June1,2008; and (ii)modified the interest rate margin applicable to the Credit Agreement. On July 22, 2009, the Company entered into a third amendment to the Credit Agreement, which amended certain covenants, reduced the total borrowing capacity of the Credit Agreement to $125 million ($65 million under the revolving credit commitment and $60 million under the term loan) from the previous total borrowing capacity of $150 million, and agreed to a LIBOR floor of 2%. -16- On April 6, 2010, the Company entered into a fourth amendment to the Credit Agreement which (i)removed the requirement to maintain a minimum consolidated EBITDA (earnings before net interest expense, taxes, depreciation and amortization and accretion of contract rights); (ii)amended the consolidated total leverage ratio to a ratio of not greater than 1.50 to 1.00; (iii)reduced the total borrowing capacity of the Credit Agreement by reducing the revolving commitment of the credit facility from $65 million to $45 million and the term loan from $60 million to $45 million; and (iv) amended the definition of Consolidated EBITDA to include any extraordinary, unusual or non-cash non-recurring expenses or losses (including, whether or not otherwise includable as a separate item in the statement of Consolidated Net Income for such period, losses on sales of assets outside the ordinary course of business) of up to $10 million, commencing June 30, 2010.As a result of the fourth amendment, the Company will calculate Adjusted EBITDA differently commencing June 30, 2010.The revised calculation of “Adjusted EBITDA,” as in effect June 30, 2010, will be reported alongside the historical calculation of EBITDA.Adjusted EBITDA will be presented and reconciled to EBITDA and Net Income/Loss and Adjusted EBITDA will continue to be the basis for which compliance with a number of covenants will be determined, including certain ratios.The current calculation of Adjusted EBITDA is as follows: Consolidated net income or loss + Interest income + Depreciation and amortization expense + Diamond Games settlement costs (up to $9 million through June 30, 2009) + Non-cash expense related to stock compensation + Asset impairment (up to $10 million) + Severance (up to $1million through September 30, 2009) And the calculation of Adjusted EBITDA, as of June 30, 2010, is as follows: Consolidated net income or loss + Interest income + Depreciation and amortization expense + Non-cash expense related to stock compensation + Extraordinary, unusual or non-cash non-recurring expenses or losses (up to $10 million) -Non-cash income items - Extraordinary income or gains There are no items included in the calculation of Adjusted EBITDA that were not previously agreed to as part of the amendments to the Credit Agreement. The Credit Agreement is collateralized by substantially all of the Company’s assets, and also contains financial covenants as defined in the agreement.As of March 31,2010, the Company is in compliance with the loan covenants. The Credit Agreement requires certain mandatory prepayments be made on the term loan from the net cash proceeds of certain asset sales and condemnation proceedings (in each case to the extent not reinvested, within certain specified time periods, in the replacement or acquisition of property to be used in its businesses). The Credit Agreement provides the Company with the ability to finance development agreements and acquisitions and working capital for general corporate purposes. Advances under the revolving credit commitment and the term loan mature on April 27, 2012, and bear interest at the Eurodollar rate plus the applicable spread, tied to various levels of interest pricing determined by total debt to EBITDA. As of March 31, 2010, the $59.6 million on the term loan bore interest at6.5%.After taking into account the fourth amendment, the Company has $30 million available under the Credit Agreement, subject to covenant restrictions. 10.WRITE-OFF, RESERVE, IMPAIRMENT AND SETTLEMENT CHARGES Write-off, reserve, impairment and settlement charges for the three and six month periods ended March 31, 2010 and 2009 consisted of the following: Three month period ended Six month period ended March 31, March 31, March 31, March 31, Litigation and settlement costs $
